Title: To Thomas Jefferson from Dabney Cosby, 28 February 1822
From: Cosby, Dabney
To: Jefferson, Thomas


Sir
Staunton
Feby 28—22
It seems the Legislature will not make any further appropriations for the Library this session, The importance of which seems to be universally adimited by the good people of this county—, And for the attainment of which A. number of our most respectable citizens have have urged their representatives to leave nothing undone to accomplish that object. It seems however to have fail’d, and I am advised by my friends to say to you, “they will aid me with sufficient capitol to do the Brick-work of the Library and await the better sense of the next Legislature to pay for it, In the event of a refusal, The Amt to bear Interest from the date untill paid.I have made no engagements here to entangle my present proposals and therefore must request your answer with as little delay as will suit your convenience.Accept my best wishes for the preservation of yr. health.Dabney Cosby